DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 39 is drawn to a “A computer program product comprising instructions” therefore, fail to fall within a statutory category of invention.
A claim directed to a computer program product comprising instructions itself is non-statutory because it is not:  
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program, or
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 15 and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuramoto (US2016/0239965).
	Regarding claim 1, Kuramoto discloses A method of operating an image processing device for enhancing the visibility of blood vessels in a colour image captured by an image capturing device of a medical device, said colour image having a plurality of colour channels including a red colour channel, a green colour channel, and a blue colour chanel and having a plurality of pixels (“16” in fig. 2; abstract; par. [0045], [0052], [0053]), wherein said method comprises, for at least some of said plurality of pixels, the steps of: 
(a) processing data obtained from the red colour channel together with data obtained from the green colour channel to create a value of a first sub parameter, processing data obtained from the red colour channel together with data obtained from the blue colour channel to create a value of a second sub parameter; processing said value of said first sub parameter together with said value of said second sub parameter to create a value of a first parameter indicative of the intensity in a red spectrum relative to a total intensity of said pixel (par. [0062]); and 
(par. [0066]). 
Regarding claim 15, Kuramoto discloses An image processing device for enhancing the visibility of blood vessels in a colour image, said image processing device comprising a processing unit operationally connectable to an image capturing device of a medical device, wherein said processing unit is configured to receive a colour image having a plurality of colour channels including a red colour channel, a green colour channel, and a blue colour channel from said image capturing device, said colour image has a plurality of pixels and said processing unit further is configured to, for at least some of said plurality of pixels (“16” in fig. 2; abstract; par. [0045], [0052], [0053]), perform the steps of:
(a) process data obtained from the red colour channel together with data obtained the green colour channel to create a value of a first sub parameter, process data obtained from the red colour channel together with data obtained from the blue colour channel to create a value of a second sub parameter; process said value of said first sub parameter together with said value of said second sub parameter to create a value of a first parameter indicative of the intensity in a red spectrum relative to a total intensity of said pixel (par. [0062]); 
(b) using said value of said first parameter to alter said pixel, wherein said first parameter has at least three possible values, and wherein the strength of the alteration is dependent on the value of said first parameter (par. [0066]).  
Regarding claim 36, Kuramoto discloses A display unit for displaying images obtained by an image capturing device of a medical device (“18” in fig. 1), wherein said display unit comprises: the image processing device according to claim 15 (see rejection of claim 15 above).  
Regarding claim 37, Kuramoto discloses An endoscope system (fig. 1) comprising:
an endoscope (“12” in fig. 1); and
the image processing device according to claim 15, wherein said endoscope has an image capturing device and said processing unit of said image processing device is operationally connectable to said image capturing device of said endoscope (fig. 1; see rejection of claim 15 above).  
Regarding claim 38, Kuramoto discloses The endoscope system according to claim 37, wherein the endoscope system further comprises a display unit, wherein said display unit is operationally connectable to said image capturing device of said endoscope and configured display said captured images (“18” in fig. 1).  
Regarding claim 39, A computer program product comprising instructions which, when executed by a data processing system, cause the data processing system to perform the steps of the method according to claim 1 (implicit in “digital signal processor” in par. [0056]; see rejection of claim 1 above).  
5.	Claims 1, 2, 4, 6, 7, 15, 16, 18, 20 and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi (JP2016174836).
	Regarding claim 1, Hiroshi discloses A method of operating an image processing device for enhancing the visibility of blood vessels in a colour image captured by an image (abstract), wherein said method comprises, for at least some of said plurality of pixels, the steps of: 
(a) processing data obtained from the red colour channel together with data obtained from the green colour channel to create a value of a first sub parameter, processing data obtained from the red colour channel together with data obtained from the blue colour channel to create a value of a second sub parameter; processing said value of said first sub parameter together with said value of said second sub parameter to create a value of a first parameter indicative of the intensity in a red spectrum relative to a total intensity of said pixel (par. [0047], [0051]); and 
(b) using said value of said first parameter to alter said pixel, wherein said first parameter has at least three possible values, and wherein the strength of the alteration is dependent on the value of said first parameter (par. [0052]). 
Regarding claim 2, Hiroshi discloses The method according to claim 1, wherein step (a) comprises: processing data obtained from the blue colour channel to determine the value of said first parameter (par. [0047], [0051]).  
Regarding claim 4, Hiroshi discloses The method according to claim 1, wherein both said value of said first sub parameter and said value of said second sub parameter are indicative of the intensity in the red spectrum relative to the total intensity of said pixel (par. [0047], [0051]). 
Regarding claim 6, Hiroshi discloses The method according to claim 1, wherein parts of the colour image having no blood vessels are substantially unaltered and displayed with normal colours (implicit in par. [0052]).
Regarding claim 7, Hiroshi discloses The method according to claim 1, wherein said method further comprises: determining a value of a second parameter indicative of the intensity of said pixel and wherein said value of said first parameter together with said value of said second parameter are used to alter said pixel (par. [0052]).
Regarding claim 15, Hiroshi discloses An image processing device for enhancing the visibility of blood vessels in a colour image, said image processing device comprising a processing unit operationally connectable to an image capturing device of a medical device, wherein said processing unit is configured to receive a colour image having a plurality of colour channels including a red colour channel, a green colour channel, and a blue colour channel from said image capturing device, said colour image has a plurality of pixels (abstract) and said processing unit further is configured to, for at least some of said plurality of pixels, perform the steps of:
(a) process data obtained from the red colour channel together with data obtained the green colour channel to create a value of a first sub parameter, process data obtained from the red colour channel together with data obtained from the blue colour channel to create a value of a second sub parameter; process said value of said first sub parameter together with said value of said second sub parameter to create a value of a first parameter indicative of the intensity in a red spectrum relative to a total intensity of said pixel (par. [0047], [0051]); 
(par. [0052]).  
Regarding claim 16, Hiroshi discloses The image processing device according to claim 15, wherein step (a) comprises: processing data obtained the blue colour channel to determine the value of said first parameter (par. [0047], [0051]).  
Regarding claim 18, Hiroshi discloses The image processing device according to claim 15, wherein both said value of said first sub parameter and said value of said second sub parameter are indicative of the intensity in the red spectrum relative to the total intensity of said pixel (par. [0047], [0051]).  
Regarding claim 20, Hiroshi discloses The image processing device according to claim 15, wherein parts of the colour image having no blood vessels are substantially unaltered and displayed with normal colours (implicit in par. [0052]).
Regarding claim 36, Hiroshi discloses A display unit for displaying images obtained by an image capturing device of a medical device, wherein said display unit comprises: the image processing device according to claim 15 (fig. 1).  
Regarding claim 37, Hiroshi discloses An endoscope system comprising:an endoscope; andthe image processing device according to claim 15, wherein said endoscope has an image capturing device and said processing unit of said image processing device is operationally connectable to said image capturing device of said endoscope (fig. 1).  
Regarding claim 38, Hiroshi discloses The endoscope system according to claim 37, wherein the endoscope system further comprises a display unit, wherein said display (fig. 1).  
Regarding claim 39, Hiroshi discloses A computer program product comprising instructions which, when executed by a data processing system, cause the data processing system to perform the steps of the method according to claim 1 (fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP2016174836) in view of Mestha et al. (US2018/0303351).
Regarding claim 8, Hiroshi discloses The method according to claim 1, but fails to disclose wherein said plurality of colour channels are normalized prior to being processed together.
However, it is routine in image processing to normalize colour channels prior to subsequent processing as exemplified by Mestha (“174” in fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroshi with the teaching of Mestha since it would have provided routine channel preprocessing with predictable results.


Allowable Subject Matter
7.	Claims 5, 9-11, 13, 19 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667